ACCEPTED
                                                                                                                       03-14-00516-CR
                                                                                                                               5217510
                                                                                                            THIRD COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                                   5/8/2015 3:55:36 PM
                                                                                                                     JEFFREY D. KYLE
                      THIRD COURT OF APPEALS CAUSE NUMBER 03-1 4-00516-CR                                                       CLERK
                              TRIAL COURT CAUSE NO. D-14-0081-SA


                                                                                           FILED IN
STATE OF TEXAS                                              ss     IN THE           3rd COURT OF APPEALS
                                                            §                           AUSTIN, TEXAS
vs.                                                         §         51
                                                                                    5/8/2015 3:55:36 PM
                                                                   391 JUDICIAL DISTRICT
                                                            §                         JEFFREY D. KYLE
MARK ANTHONY SERRANO                                        §      TOM GREEN COUNTY, TEXAS  Clerk


                                  MOTION TO AMEND APPELLANT'S BRIEF

TO THE HONORABLE J UDGE OF SAID COURT:

        Now comes Mark Anthony Serrano. Appel lant. and fi les this Motion to amend appellant·s brief for the
following reasons:

         I.       On page 17 and 18 of Appellant ·s brief the month identified is improperly listed as March and
should read November. These dates are presented correct ly in the facts section of the brief. but in the argument
section on pages 17 and 18 the dates are incorrect.
         Page 17 fourth line from top reads March 20 111 • 20 13 and should read November 20111 , 2013
         Page 18 second line from top reads March 25 111 • 20 13 and should read November 25 111 , 20 13.


        WHEREFORE, PREMISES CONSIDERED. Appellant prays that the Court grant permission for
Appellant to amend his brief.



                                                        Respectfully submitted.

                                                        RANDOL L STOUT


                                                       By RaJ1dOiLSt
                                                           ~
                                                            State Bar o. 240839 14
                                                            Attorney for Mark A. Serrano

                                               Certificate of Service

       I certify that the foregoing has been deli vered to the Tom Green County, Texas District
Attorney's office by email to john .best @co.tom-grcen.tx.us on May 8' 11 , 2015.


                                                         ~.2li;D
                                                        RANDO        . STOUT
                                                        A ttorney for Defendant